DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS dated 09/29/2020 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 11/623702, 11/933018, 11/966544, 12/034470, 12/141270, 13/299348, 13/444626, and 13/591546, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application fail to disclose at least one pocket on an outer surface of the balloon as recited in claims 2-5, 8-10, device with shaft comprising an inflation lumen, a sensor tunnel, and a gas release lumen as recited in claims 11-17 and a shaft comprising an inflation lumen, a sensor tunnel, wherein the sensor tunnel further comprises a rise portion, wherein the rise portion extends within an interior of the balloon with a first sensor extending coaxially along the sensor tunnel  as recited in claims 18-20. 
The disclosure of the prior-filed application, Application No. 13/299348 provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1, 6-7 of this application “a shaft comprising both an inflation lumen and a gas release lumen”.  Therefore, the effective filing dated of claim 1, 6-7 is the filing date of 13/299348 which is 17 November 2011.
The disclosure of the prior-filed application, Application No. 14/065,127 provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 2-5, 8-20 of this application.  Therefore, the effective filing dated of these claims is the filing date of 14/065,127 which is 28 October 2013.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 14A includes the following reference character(s) “709” not mentioned in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 “…the prostate during pre-treatment simulation and target localization …” in para.[0004] needs to be corrected.  A suggested correction is --the prostate during pre-treatment [[simulation]] stimulation and target localization --.
“…what is mean is that the material is folded…” in para.[0041], “the pocket also be on the outer surface” in [0045], “The remaining portions of the system, e.g. detector, display unit, processors and the like are generally sold separately from the sensor cable, and are well known in the art and not detailed herein. The remaining portions of the system, e.g. detector and display unit, processors and the like are generally sold separately from the sensor cable, and are well known in the art and not detailed herein.” duplicate sentences in [0046] , “ A "electromagnetic motion sensor" as used herein generally refers a sensor having” in [0047], “FIG. 15A is a perspective of the assembled radiation sensor cable that used in the endorectal balloon” in [0067], “(e.g., 100 ml or air or water or saline)” in [0073], “In top view such weld would be U-shaped, the U-opening facing proximal.” incomplete sentence in [00110], “wherein the sensor cable is bifurcates to make a pair of sensors” in [00114],   needs to be corrected (see italicized words that need to be corrected).  
“…SCRJ connector 1103 is not detailed herein as an off the shelf part, well known to those in the art…” in para.[00114] needs to be corrected.  A suggested correction is --SCRJ connector 1103 is not detailed herein as it is an off the shelf part, well known to those in the art --.
“System Control Unit” appears to be improperly capitalized in [00118] and needs to be corrected to either --System Control Unit (SCU)-- or --system control unit--.
The corresponding patent or publication number for U.S. Application Ser. No. 61/481,503 in [0078] and 13/444,584 in [0078] and [0083]  needs to be added. An Appropriate correction is required.
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Following claims are objected to because of the following informalities:  
Claim 5, 16 and 17 “capable of” need to be corrected to –configured for—to avoid any potential intended use/functional limitation related interpretation issues. 
Claim 6-7 “sidehole” needs to corrected to – [[sidehole]] side hole -- (see instant application specification [0027], [0032]).
Claim 5 “the amount of radiation” needs to be corrected to – an amount of radiation—in light of absence of any antecedent basis for “the amount of radiation” in the claim or the base claims.
Claim 16 “the amount of radiation” needs to be corrected to – an amount of radiation—in light of absence of any antecedent basis for “the amount of radiation” in the claim or the base claims.
Claim 13-14 “1 The device of claim” needs to be corrected to –[[1]] The device of claim--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 in line 2 recite the limitation "the gas lumen".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6-7 recite “sidehole” which renders the claim unclear. It is unclear as to what is meant by sidehole and the position of the hole is with respect to what side of the shaft i.e. lateral, top, bottom, end faces of the shaft.
Dependent claim(s) 7 when analyzed as a whole is/are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claim(s) 7 is/are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D'Andrea; Mark A. (Pub. No.: US 5653683 A, hereinafter referred to as “D'Andrea”).
As per independent Claim 1, D'Andrea discloses a device (D’Andrea in at least fig. 3-6, abstract, col. 1 lines 5-25, col. 2 lines 8-10, 31-59, col. 5 lines 45-67, col. 6 lines 1-53, col. 8 lines 65-67 for example discloses relevant subject-matter. More specifically, D’Andrea in at least fig. 3, col. 1 lines 6-9, col. 2 lines 31-39, col. 5 lines 45-48 for example discloses a device (see fig. 3), col. 1 lines 6-9 “therapeutic … devices used during radiation therapy. This device generally consists of a catheter with a therapeutic balloon positioned along at least a portion of its length.”) comprising: 
a shaft comprising a shaft proximal end, a shaft distal end, an inflation lumen and a gas release lumen (D’Andrea in at least fig. 3, col. 5 lines 45-47, lines 54-64, col. 6 lines 12-15 for example discloses a shaft/catheter 110 comprising a shaft proximal end, a shaft distal end, an inflation lumen/inflation channel for inflating the associated balloon 120 and a gas release lumen extending longitudinally between  a hole 111 at catheter distal end which communicates longitudinally through the length of the catheter to an outlet 112 at the proximal end of the catheter. See D’Andrea at least col. 5 lines 45-47 “a catheter 110 which usually will be more flexible … therapeutic balloon 120 having … rods 150 and inflation tubes”, lines 54-64 “Balloons 30 and 120 may be inflated with the same inflation tube… by means of an inflation tube which has two isolated channels for fluid communication to the therapeutic and secondary balloons through separate ports”;col. 6 lines 12-14 “The catheter 110 has a hole 111 at its distal end which communicates longitudinally through the length of the catheter to an outlet 112 at the proximal end of the catheter”); 
a balloon comprising a balloon proximal end and a balloon distal most end (D’Andrea in at least fig. 3, col. 5 lines 45-47 for example discloses a balloon 120 comprising a balloon proximal end and a balloon distal most end); 
the inflation lumen configured to be in fluid communication with the balloon (D’Andrea in at least fig. 3, col. 5 lines 45-47, lines 54-64 for example discloses the inflation lumen/inflation channel configured to be in fluid communication with the balloon 120 via inflation port. See D’Andrea at least col. 5 lines 45-47 “a catheter 110 which usually will be more flexible … therapeutic balloon 120 having … rods 150 and inflation tubes”, lines 54-64 “Balloons 30 and 120 may be inflated with the same inflation tube… by means of an inflation tube which has two isolated channels for fluid communication to the therapeutic and secondary balloons through separate ports”); 
the gas release lumen comprising a gas release lumen proximal end and a gas release lumen distal end, wherein the gas release lumen distal end extends a selected distance distally beyond the balloon distal most end (D’Andrea in at least fig. 3, col. 2 lines 8-10, col. 6 lines 12-14 for example discloses the gas release lumen comprising a gas release lumen proximal end at hole outlet 112 and a gas release lumen distal end at hole 111, wherein the gas release lumen distal end extends a selected distance distally beyond the balloon distal most end. See at least D’Andrea col. 2 lines 8-10 “a device and method suitable for use in the rectum … catheter having drainage characteristics”; col. 6 lines 12-14 “The catheter 110 has a hole 111 at its distal end which communicates longitudinally through the length of the catheter to an outlet 112 at the proximal end of the catheter”).

As per dependent Claim 2, D'Andrea further discloses device further comprising at least one pocket on an outer surface of the balloon (Here, the limitation “outer surface of the balloon” is being interpreted as on top of i.e. the outer exterior surface of the balloon verses being embedded within the balloon wall. D’Andrea in at least fig. 4, col. 4 lines 4 lines 40-44, col. 6 lines 31-38, lines 48-53 for example discloses at least one pockets formed by strips affixed on an outer surface of the balloon 20. col. 6 lines 31-38 “Arrangements for receiving the radiotherapeutic components may be provided, such as the elongated pockets… Rod receiving members may take the form of strips 24 about a portion or all of the circumference of the balloon, the strips being made of polymeric, elastomeric or adhesive material, or other arrangement”).

As per dependent Claim 6, D'Andrea further discloses device wherein the shaft further comprises at least one sidehole providing for fluid communication between the gas lumen and the atmosphere (Here, the term “sidehole” is being interpreted as a hole in any side of the catheter including a shaft radial/axial ends. D’Andrea in at least fig. 3, col. 6 lines 12-14 for example discloses the shaft 110 further comprises at least one sidehole 111, 112 providing for fluid communication between the gas lumen and the atmosphere. See at least D’Andrea col. 6 lines 12-14 “The catheter 110 has a hole 111 at its distal end which communicates longitudinally through the length of the catheter to an outlet 112 at the proximal end of the catheter… The hole 111, outlet 112 and the passageway with which they communicate”).  

As per dependent Claim 7, D'Andrea further discloses device wherein the at least one sidehole is positioned a selected distance distally beyond the distal most end of the balloon (D’Andrea in at least fig. 3, col. 6 lines 12-14 for example discloses the at least one sidehole 111 is positioned a selected distance distally beyond the distal most end 122 of the balloon 126).  

As per dependent Claim 8, D'Andrea further discloses device further comprising at least two pockets on a surface of the balloon (Here, the limitation “on a surface of the balloon” is being interpreted as on top of i.e. the outer/exterior surface of the balloon verses being embedded within the balloon wall. D’Andrea in at least fig. 4, col. 4 lines 4 lines 40-44, col. 6 lines 31-38, lines 48-53 for example discloses at least two pockets formed by plurality of strips 24 affixed on an outer surface of the balloon 20. See col. 6 lines 31-38 “Arrangements for receiving the radiotherapeutic components may be provided, such as the elongated pockets… Rod receiving members may take the form of strips 24 about a portion or all of the circumference of the balloon, the strips being made of polymeric, elastomeric or adhesive material, or other arrangement”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over D'Andrea in view of Beddar et al. (Pub. No.: US 20120068075 A1, hereinafter referred to as “Beddar”).
As per dependent Claim 3, D’Andrea discloses the device of claim 2 (see claim 2), wherein the at least one pocket is configured to receive at least a section of at least one radiotherapeutic component (D’Andrea in at least fig. 4, col. 4 lines 4 lines 40-44, col. 6 lines 27-38, lines 48-53 for example discloses the at least one pocket formed by strips affixed on an outer surface of the balloon 20 is configured to receive at least a section of at least one radiotherapeutic component 50. See D’Andrea col. 4 lines 4 lines 40-44 “Positioning of the rods may be aided by rod receiving members of the therapeutic balloon skin, described in more detail in connection with FIGS. 4-6”; col. 6 lines 31-38 “Arrangements for receiving the radiotherapeutic components may be provided, such as the elongated pockets… Rod receiving members may take the form of strips 24 about a portion or all of the circumference of the balloon, the strips being made of polymeric, elastomeric or adhesive material, or other arrangement”).  
D’Andrea does not explicitly disclose sensor feature i.e. wherein the at least one pocket is configured to receive at least a section of at least one sensor
However, in an analogous radiation treatment associated devices field of endeavor, Beddar discloses the device (Beddar in at least fig. 2- 4, fig. 13, fig. 20, abstract, [0003], [0014-0022], [0030], [0064-0068], [0078-0079], [0084] for example discloses relevant subject-matter.  More specifically, Beddar in fig. 3, 13, 20, [0064], [0066] for example discloses device (see fig. 3, 13, 20). See Beddar at least  [0066] “a plurality of detectors 100 can be coupled to a retention member 70. Retention member 70 may be used to hold detectors 100 in a desired location during radiation treatment. In specific embodiments, retention member 70 may comprise an inflatable portion so that it may be inserted into the patient while deflated and then inflated to increase its size when it is in the desired location. This can allow the retention member to remain in a specific location during radiation treatment and provide for more accurate detection of radiation levels.”) 
wherein the at least one pocket is configured to receive at least a section of at least one sensor (Beddar in fig. 4, [0067-0068] for example discloses the at least one pocket/channels formed by cover 77 on balloon/retention member 70/91/290 is configured to receive at least a section of at least one sensor/detectors 100/300. See at least Beddar [0067] “detectors 100 may be coupled to retention member 70 via channels within retention member 70.”; [0068] “detectors 100 may be coupled to retention member 70 via a cover that fits over retention member 70. As shown in the section view of FIG. 4B, detectors 100 may be inserted into channels 76 of a cover 77 that may be disposed over a retention member”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component within at least one pocket on the balloon surface of the device as taught by D’Andrea, to be at least a section of at least one sensor, as taught by Beddar. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of extending the positioning advantage of D’Andrea therapy components/rods (col. 4 lines 4 lines 40-44) to similarly holding detectors/sensors in a desired location during radiation treatment which would provide for more accurate detection of radiation levels at therapy target location (Beddar, [0066]).

As per dependent Claim 5, the combination of D’Andrea and Beddar as a whole further discloses device wherein the at least one sensor is a radiation sensor capable of determining the amount of radiation delivered during a radiation treatment (Beddar in fig. 4, fig. 20, [0064-0068], [0078-0079] for example discloses the at least one sensor is a radiation sensor 100 capable of determining the amount of radiation delivered during a radiation treatment. See Beddar [0066] “a plurality of detectors 100 can be coupled to a retention member 70. Retention member 70 may be used to hold detectors 100 in a desired location during radiation treatment…This can allow the retention member to remain in a specific location during radiation treatment and provide for more accurate detection of radiation levels.”; [0078] “In addition to radiopaque markers 105, retention member 190 also comprises a plurality of detectors 200 configured to detect radiation. In specific embodiments, detectors 200 comprise a scintillating material configured to emit light when irradiated. In certain embodiments, detectors 200 may be configured as one or more scintillating fibers.”; [0079] “retention member 290 may comprise an insertion rod 293 coupled to a plurality of radiopaque markers 205 and a plurality of detectors 300 (including, for example, detectors comprising scintillating material… the spatial relationship between radiopaque markers 205, detectors 300, and features (e.g., an end) of retention member 290 are known prior to insertion into a patient. This allows a user to determine the location of retention member 290 and the level of radiation dosage provided to a patient after retention member 290 has been inserted into a patient's prostate and the region proximal to the prostate has been exposed to radiation.”).  

As per dependent Claim 9, the combination of D’Andrea and Beddar as a whole further discloses device wherein the radiation sensor further comprises a plastic scintillator fiber coupled to an optical cable (Beddar in fig. 2, 4, 20, [0016], [0019], [0065], [0078-0079] for example discloses the radiation sensor further comprises a plastic scintillator fiber coupled to an optical cable. See at least Beddar [0078] “retention member 190 also comprises a plurality of detectors 200 configured to detect radiation… detectors 200 comprise a scintillating material configured to emit light when irradiated… detectors 200 may be configured as one or more scintillating fibers”; [0079] “retention member 290 may comprise an insertion rod 293 coupled to a plurality of radiopaque markers 205 and a plurality of detectors 300 (including, for example, detectors comprising scintillating material)”).  

As per dependent Claim 10, the combination of D’Andrea and Beddar as a whole further discloses device wherein the at least one sensor extends coaxially within a tunnel of the shaft (Beddar in at least fig. 2-4, 13, [0021], [0065] for example discloses wherein in at least the deflated configuration (see fig. 3), the at least one sensor 100 extends coaxially within a tunnel of the shaft. Further fig. 4B, fig. 20, [0068], [0079] for example discloses at least portions of the one sensor extends coaxially within a tunnel (i.e. with the. tunnel and sensor sharing common axis) formed by cover of the shaft 293).  
Claims 11-14, 16-18, 20 is rejected under 35 U.S.C. 103 as being unpatentable over D'Andrea in view of Diederich et al. (Pub. No.: US 20030114878 A1, hereinafter referred to as “Diederich”).
As per independent Claim 11, D’Andrea discloses a device (D’Andrea in at least fig. 3-6, abstract, col. 1 lines 5-25, col. 2 lines 8-10, 31-59, col. 5 lines 45-67, col. 6 lines 1-53, col. 8 lines 65-67 for example discloses relevant subject-matter. More specifically, D’Andrea in at least fig. 3, col. 1 lines 6-9, col. 2 lines 31-39, col. 5 lines 45-48 for example discloses a device (see fig. 3), col. 1 lines 6-9 “therapeutic … devices used during radiation therapy. This device generally consists of a catheter with a therapeutic balloon positioned along at least a portion of its length.”) comprising: 
a shaft comprising a shaft proximal end, a shaft distal end, a shaft length extending between the shaft proximal end and the shaft distal end, an inflation lumen and a gas release lumen (D’Andrea in at least fig. 3, col. 5 lines 45-47, lines 54-64, col. 6 lines 12-15 for example discloses a shaft/catheter 110 comprising a shaft proximal end, a shaft distal end, a shaft length extending between the shaft proximal end and the shaft distal end, an inflation lumen/ inflation channel for inflating the associated balloon 120  and a gas release lumen extending longitudinally between  a hole 111 at catheter distal end which communicates longitudinally through the length of the catheter to an outlet 112 at the proximal end of the catheter. See D’Andrea at least col. 5 lines 45-47 “a catheter 110 which usually will be more flexible … therapeutic balloon 120 having … rods 150 and inflation tubes”, lines 54-64 “Balloons 30 and 120 may be inflated with the same inflation tube… by means of an inflation tube which has two isolated channels for fluid communication to the therapeutic and secondary balloons through separate ports”;col. 6 lines 12-14 “The catheter 110 has a hole 111 at its distal end which communicates longitudinally through the length of the catheter to an outlet 112 at the proximal end of the catheter”); 
a unitary balloon comprising a unitary balloon proximal end and a unitary balloon distal most end, wherein both the unitary balloon proximal end and the unitary balloon distal most end are secured to the shaft (D’Andrea in at least fig. 3, col. 5 lines 45-47 for example discloses a unitary therapeutic balloon 120 comprising a unitary balloon proximal end and a unitary balloon distal most end at 122, wherein both the unitary balloon proximal end and the unitary balloon distal most end are secured to the shaft as seen in fig. 3); and 
the shaft further comprising an inflation lumen distal most end, and a gas release lumen distal most end, wherein the inflation lumen distal most end terminates a selected distance proximal to the balloon distal most end and the gas release lumen distal most end terminates a selected distance distally beyond the balloon distal most end (D’Andrea in at least fig. 3, col. 2 lines 8-10, col. 5 lines 45-47, lines 54-64, col. 6 lines 12-14 for example discloses  the shaft 110 further comprising an inflation lumen distal most end at port 162, and a gas release lumen distal most end at hole 111, wherein the inflation lumen distal most end terminates a selected distance proximal to the balloon distal most end at 122 and the gas release lumen distal most end terminates a selected distance distally beyond the balloon distal most end 122 as shown in fig. 3. See D’Andrea at least col. 5 lines 45-47 “a catheter 110 which usually will be more flexible … therapeutic balloon 120 having … rods 150 and inflation tubes”, lines 54-64 “Balloon … 120 may be inflated with the same inflation tube… by means of an inflation tube which has … channels for fluid communication to the therapeutic … balloons through separate port”; col. 2 lines 8-10 “a device and method suitable for use in the rectum … catheter having drainage characteristics”; col. 6 lines 12-14 “The catheter 110 has a hole 111 at its distal end which communicates longitudinally through the length of the catheter to an outlet 112 at the proximal end of the catheter”).  
D’Andrea does not explicitly disclose the sensor tunnel feature i.e. the shaft further comprising a sensor tunnel.
However, in an analogous radiation treatment associated devices field of endeavor, Diederich discloses a device (Diederich in at least fig. 1-2, [0005], [0021-0022], [0025], [0037], [0054-0055], [0057], [0059], [0060], [0070-0073], [0077-0079], [0082] for example discloses relevant subject-matter. More specifically, Diederich in at least [0021], [0025] for example discloses a device. See at least Diederich [0021] “a catheter with one or more small deployable balloons, bladders, or expandable membranes that may be inserted into the body using common implant techniques known in the art”; [0025] “an embodiment configured for use with treatment of the prostate, the catheter is inserted in the space between the prostate and the rectum and then inflated…Inflation of the balloon(s) physically separates the thermal and radiation sensitive rectum tissue from the prostate gland being treated”  ) comprising: 
a shaft comprising a shaft proximal end, a shaft distal end, a shaft length extending between the shaft proximal end and the shaft distal end, an inflation lumen and a sensor tunnel (Diederich in at least fig. 1-2, [0021], [0037], [0055], [0060] for example discloses a shaft 12 comprising a shaft proximal end, a shaft distal end, a shaft length extending between the shaft proximal end and the shaft distal end, an inflation lumen/central lumen 16 and a sensor tunnel 26. See at least Diederich [0021]  “a catheter having a central lumen is provided with a balloon attached to the catheter shaft and the interior of the balloon is in fluid communication with the central lumen…a second lumen in the catheter provides a conduit for an electrical connection to a number of … sensors disposed in … the balloon… the sensors detect localized radiation exposure.”; [0055] “the catheter shaft 12 has at least one central lumen 16 running the length of the shaft 12 that allows the flow of liquid or gas from the proximal end to the distal end of the catheter 10. Fluid from the lumen 16 flows through ports 18a, 18b in the walls of shaft 12 to the interior of balloon 20 thereby inflating balloon 20 … the shaft 12 may have a lumen that exits the tip of the shaft to allow the introduction of medications or the like directly to the placement site”; [0060] “balloon 20 can have a number of miniature sensors 22 coupled to leads 24. The leads 24 are preferably disposed in a longitudinal lumen 26 in the catheter shaft 12 and connect the sensors to appropriate machines outside of the body… Sensors 22 may also be capable of detecting radiation exposure or the like such as a TLD radiation dosimeter. Sensor 22 may also be a fiber optic sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device shaft as taught by D’Andrea, to further include a sensor tunnel, as taught by Diederich. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of that sensors would enable detecting radiation exposure and these sensors can be configured to measure the radiation exposure at target tissue site being exposed to radiation delivery (Diederich, [0060]).

As per dependent Claim 12, the combination of D’Andrea and Diederich as a whole further discloses device, wherein the shaft further comprises a shaft longitudinal axis, wherein the sensor tunnel further comprises a rise portion, wherein the rise portion extends away from the shaft longitudinal axis for a selected distance (Diederich in fig. 1, [0055], [0060] for example discloses the shaft 12 further comprises a shaft longitudinal axis, wherein the sensor tunnel 26 further comprises a rise portion (see “RP” in Examiner annotated fig. 1-EX in appendix A below), wherein the rise portion RP extends away from the shaft longitudinal axis for a selected distance).  

As per dependent Claim 13, the combination of D’Andrea and Diederich as a whole further discloses device further comprising at least two sensors, wherein the two sensors extend coaxially along the shaft longitudinal axis for a selected distance (Diederich in fig. 1, [0055], [0060] for example discloses at least two sensors 22, wherein the two sensors extend coaxially along the shaft 12 longitudinal axis for a selected distance).  

As per dependent Claim 14, the combination of D’Andrea and Diederich as a whole further discloses  device wherein the at least two sensors comprise a plastic scintillator fiber coupled to an optical cable (Diederich in fig. 1, [0060] wherein the at least two sensors comprise fiber optic sensors which makes obvious the recited “a plastic scintillator fiber coupled to an optical cable” as also admitted by Applicant’s as well-known prior art in instant application specification at least [00141] which refers to US20120068075 for disclosing real-time in vivo radiation dosimetry using scintillation detectors. See at least Diederich [0060] “Sensor 22 may also be a fiber optic sensor”).  

As per dependent Claim 16, the combination of D’Andrea and Diederich as a whole further discloses device wherein one of the at least two sensors is a radiation sensor capable of determining the amount of radiation delivered during a radiation treatment (Diederich in at least fig. 1, [0021], [0037], [0060] for example discloses wherein one of the at least two sensors 22 is a radiation sensor capable of determining the amount of radiation delivered during a radiation treatment. See at least Diederich [0021] “a second lumen in the catheter provides a conduit for an electrical connection to a number of … sensors disposed in or on the balloon… the sensors detect localized radiation exposure”; [0060] “balloon 20 can have a number of miniature sensors 22 coupled to leads 24. The leads 24 are preferably disposed in a longitudinal lumen 26 in the catheter shaft 12 and connect the sensors to appropriate machines outside of the body… Sensors 22 may also be capable of detecting radiation exposure or the like such as a TLD radiation dosimeter. Sensor 22 may also be a fiber optic sensor). 

As per dependent Claim 17, the combination of D’Andrea and Diederich as a whole further discloses device wherein the sensor is capable of determining the amount of radiation delivered during a radiation treatment (Diederich in at least fig. 1, [0021], [0037], [0060] for example discloses wherein the sensor 22 is capable of determining the amount of radiation delivered during a radiation treatment. See at least Diederich [0021] “a second lumen in the catheter provides a conduit for an electrical connection to a number of … sensors disposed in or on the balloon… the sensors detect localized radiation exposure”; [0060] “balloon 20 can have a number of miniature sensors 22 coupled to leads 24. The leads 24 are preferably disposed in a longitudinal lumen 26 in the catheter shaft 12 and connect the sensors to appropriate machines outside of the body… Sensors 22 may also be capable of detecting radiation exposure or the like such as a TLD radiation dosimeter. Sensor 22 may also be a fiber optic sensor).  

As per independent Claim 18, D’Andrea discloses a device (D’Andrea in at least fig. 3-6, abstract, col. 1 lines 5-25, col. 2 lines 8-10, 31-59, col. 5 lines 45-67, col. 6 lines 1-53, col. 8 lines 65-67 for example discloses relevant subject-matter. More specifically, D’Andrea in at least fig. 3, col. 1 lines 6-9, col. 2 lines 31-39, col. 5 lines 45-48 for example discloses a device (see fig. 3), col. 1 lines 6-9 “therapeutic … devices used during radiation therapy. This device generally consists of a catheter with a therapeutic balloon positioned along at least a portion of its length.”) comprising:  
a shaft comprising a shaft proximal end, a shaft distal end, an inflation lumen, a shaft longitudinal axis (D’Andrea in at least fig. 3, col. 5 lines 45-47, lines 54-64, col. 6 lines 12-15 for example discloses a shaft/catheter 110 comprising a shaft proximal end, a shaft distal end, an inflation lumen/inflation channel for inflating the associated balloon 120, a shaft longitudinal axis as the catheter shaft is tubular as seen in fig. 3); 
a balloon comprising a balloon proximal end and a balloon distal most end (D’Andrea in at least fig. 3, col. 5 lines 45-47 for example discloses a balloon 120 comprising a balloon proximal end and a balloon distal most end); 
the inflation lumen configured to be in fluid communication with the balloon (D’Andrea in at least fig. 3, col. 5 lines 45-47, lines 54-64 for example discloses the inflation lumen/inflation channel configured to be in fluid communication with the balloon 120 via inflation port. See D’Andrea at least col. 5 lines 45-47 “a catheter 110 which usually will be more flexible … therapeutic balloon 120 having … rods 150 and inflation tubes”, lines 54-64 “Balloons 30 and 120 may be inflated with the same inflation tube… by means of an inflation tube which has two isolated channels for fluid communication to the therapeutic and secondary balloons through separate ports”).  
D’Andrea does not explicitly disclose the sensor feature i.e. the shaft further comprising a sensor tunnel, wherein the sensor tunnel further comprises a rise portion, wherein the rise portion extends away from the shaft longitudinal axis for a selected distance; wherein the rise portion extends within an interior of the balloon; and a first sensor extending coaxially along the sensor tunnel.
However, in an analogous radiation treatment associated devices field of endeavor, Diederich discloses a device (Diederich in at least fig. 1-2, [0005], [0021-0022], [0025], [0037], [0054-0055], [0057], [0059], [0060], [0070-0073], [0077-0079], [0082] for example discloses relevant subject-matter. More specifically, Diederich in at least [0021], [0025] for example discloses a device. See at least Diederich [0021] “a catheter with one or more small deployable balloons, bladders, or expandable membranes that may be inserted into the body using common implant techniques known in the art”; [0025] “an embodiment configured for use with treatment of the prostate, the catheter is inserted in the space between the prostate and the rectum and then inflated…Inflation of the balloon(s) physically separates the thermal and radiation sensitive rectum tissue from the prostate gland being treated”  ) comprising:  
a shaft comprising a shaft proximal end, a shaft distal end, an inflation lumen, a shaft longitudinal axis, and a sensor tunnel (Diederich in at least fig. 1-2, [0021], [0037], [0055], [0060] for example discloses a shaft 12 comprising a shaft proximal end, a shaft distal end, an inflation lumen/central lumen 16, a shaft longitudinal axis, and a sensor tunnel 26. See at least Diederich [0021]  “a catheter having a central lumen is provided with a balloon attached to the catheter shaft and the interior of the balloon is in fluid communication with the central lumen…a second lumen in the catheter provides a conduit for an electrical connection to a number of … sensors disposed in or on the balloon… the sensors detect localized radiation exposure.”; [0055] “the catheter shaft 12 has at least one central lumen 16 running the length of the shaft 12 that allows the flow of liquid or gas from the proximal end to the distal end of the catheter 10. Fluid from the lumen 16 flows through ports 18a, 18b in the walls of shaft 12 to the interior of balloon 20 thereby inflating balloon 20 … the shaft 12 may have a lumen that exits the tip of the shaft to allow the introduction of medications or the like directly to the placement site”; [0060] “balloon 20 can have a number of miniature sensors 22 coupled to leads 24. The leads 24 are preferably disposed in a longitudinal lumen 26 in the catheter shaft 12 and connect the sensors to appropriate machines outside of the body… Sensors 22 may also be capable of detecting radiation exposure or the like such as a TLD radiation dosimeter. Sensor 22 may also be a fiber optic sensor”), 
wherein the sensor tunnel further comprises a rise portion, wherein the rise portion extends away from the shaft longitudinal axis for a selected distance; wherein the rise portion extends within an interior of the balloon (Diederich in fig. 1-2, [0055], [0060] for example discloses wherein the sensor tunnel 26 further comprises a rise portion (see “RP” in Examiner annotated fig. 1-EX in appendix A below), wherein the rise portion RP extends away from the shaft longitudinal axis for a selected distance; wherein the rise portion RP extends within an interior of the balloon 20 as seen in fig. 1. Diederich [0021]  “a catheter having a central lumen is provided with a balloon attached to the catheter shaft and the interior of the balloon is in fluid communication with the central lumen…a second lumen in the catheter provides a conduit for an electrical connection to a number of … sensors disposed in … the balloon… the sensors detect localized radiation exposure.”); 
a first sensor extending coaxially along the sensor tunnel (Diederich in fig. 1, [0055], [0060] for example discloses a first sensor 22 extending coaxially along the sensor tunnel 26 as seen in fig. 1. See Diederich [0060] “balloon 20 can have a number of miniature sensors 22 coupled to leads 24. The leads 24 are preferably disposed in a longitudinal lumen 26 in the catheter shaft 12 and connect the sensors to appropriate machines outside of the body… Sensors 22 may also be capable of detecting radiation exposure or the like such as a TLD radiation dosimeter. Sensor 22 may also be a fiber optic sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device shaft as taught by D’Andrea, to further include a sensor as arranged with respect to sensor tunnel and balloon, as taught by Diederich. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of that sensors as positioned with respect to sensor tunnel and balloon would enable detecting radiation exposure at site of radiation delivery and these sensors can be configured to measure the radiation exposure at target tissue site being exposed to radiation during localized radiation exposure (Diederich, [0021], [0060]).

As per dependent Claim 20, the combination of D’Andrea and Diederich as a whole further discloses device further comprising a second sensor extending coaxially along the shaft longitudinal axis (Diederich in fig. 1, [0055], [0060] for example discloses a second sensor 22 extending coaxially in the sensor lumen parallel to the central lumen 16 along the shaft longitudinal axis as seen in fig. 1. See Diederich [0060] “balloon 20 can have a number of miniature sensors 22 coupled to leads 24. The leads 24 are preferably disposed in a longitudinal lumen 26 in the catheter shaft 12 and connect the sensors to appropriate machines outside of the body… Sensors 22 may also be capable of detecting radiation exposure or the like such as a TLD radiation dosimeter. Sensor 22 may also be a fiber optic sensor”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over D'Andrea in view of Beddar and further in view of Isham; John (Pub. No.: US 20100145379 A1, hereinafter referred to as “Isham”).
As per dependent Claim 4, the device of claim 3 (see claim 3),
		The combination of D’Andrea and Beddar as a whole does not explicitly disclose the motion sensor feature.
		However, in an analogous radiation treatment associated devices field of endeavor, Isham discloses the device (Isham in at least abstract, fig. 7-8, 10-13, [0029-0030], [0060-0061], [0063-0065], [0069-0080] discloses relevant subject-matter. More specifically, Isham in fig. 7-8, [0060], [0069] for example discloses a device 10). 
		wherein the at least one sensor is a motion sensor (Isham in fig. 8, 10, 12, [0030], [0069], [0076] [0078] for example discloses wherein the at least one sensor is a motion sensor 73/143. See at least Isham [0030] “A motion detecting sensor may be positioned at any location with the balloon, the shaft, and/or the rectal gas relieving lumen for sensing the amount of motion or movement of the balloon or surrounding area, such as the part of the rectal wall near the prostate, the shaft, the rectal gas relieving lumen, the radiation sensor, any fiducial markers, and/or any other part of the apparatus.”; [0069] “rectal balloon apparatus 10 … a radiation detecting sensor 70 and a motion detecting sensor 73 are generally positioned adjacent the anterior wall 92 of the rectum 96… The motion detecting sensor 73 may detect the movement of any of the sensors, markers, balloon surface or surrounding area, balloon shaft, or other part of the apparatus”; [0076] “Radiation detecting sensors 140, 140A, 140B, 140C, fiducial markers 142, 142A, and motion detecting sensors 143, 143A may be positioned with the shaft 122 … of FIG. 10”).  
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in D’Andrea, as modified with Beddar, by further including motion sensor as disclosed in Isham. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of sensing the amount of motion or movement of the balloon or surrounding area, such as the part of the rectal wall near the prostate, the shaft, the rectal gas relieving lumen, the radiation sensor, any fiducial markers, and/or any other part of the apparatus to render targeted therapy based on feedback from motion sensor (Isham, [0030]).    
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over D’Andrea in view of Diederich and further in view of Isham.
As per dependent Claim 15, The combination of D’Andrea and Diederich as a whole discloses the device of claim 14 (see claim 14),
		The combination of D’Andrea and Diederich as a whole does not explicitly disclose motion sensor feature.
		However, in an analogous radiation treatment associated devices field of endeavor, Isham discloses the device (Isham in at least abstract, fig. 7-8, 10-13, [0029-0030], [0060-0061], [0063-0065], [0069-0080] discloses relevant subject-matter. More specifically, Isham in fig. 7-8, [0060], [0069] for example discloses a device 10), 
		wherein one of the at least two sensors comprise a motion sensor (Isham in fig. 8, 10, 12, [0030], [0069], [0076] [0078] for example discloses wherein the at least one sensor is a motion sensor 73/143. See at least Isham [0030] “A motion detecting sensor may be positioned at any location with the balloon, the shaft, and/or the rectal gas relieving lumen for sensing the amount of motion or movement of the balloon or surrounding area, such as the part of the rectal wall near the prostate, the shaft, the rectal gas relieving lumen, the radiation sensor, any fiducial markers, and/or any other part of the apparatus.”; [0069] “rectal balloon apparatus 10 … a radiation detecting sensor 70 and a motion detecting sensor 73 are generally positioned adjacent the anterior wall 92 of the rectum 96… The motion detecting sensor 73 may detect the movement of any of the sensors, markers, balloon surface or surrounding area, balloon shaft, or other part of the apparatus”; [0076] “Radiation detecting sensors 140, 140A, 140B, 140C, fiducial markers 142, 142A, and motion detecting sensors 143, 143A may be positioned with the shaft 122 … of FIG. 10”).  
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in D’Andrea, as modified with Diederich, by further including motion sensor as disclosed in Isham. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of sensing the amount of motion or movement of the balloon or surrounding area, such as the part of the rectal wall near the prostate, the shaft, the rectal gas relieving lumen, the radiation sensor, any fiducial markers, and/or any other part of the apparatus to render targeted therapy based on feedback from motion sensor (Isham, [0030]).      

As per dependent Claim 19, The combination of D’Andrea and Diederich as a whole discloses the device of claim 18 (see claim 18), a first sensor comprising a first sensor distal end, wherein the first sensor distal end is located as desired (Diederich in fig. 1, [0021], [0037], [0055], [0060], [0082] for example discloses a first sensor 22 comprising a first sensor distal end, wherein the first sensor distal end is located at therapeutically desired location. See at least Diederich [0021]  “a catheter having …a second lumen in the catheter provides a conduit for an electrical connection to a number of … sensors disposed in or on the balloon… the sensors detect localized radiation exposure.”; [0037] “a catheter that has a variety of sensors that can allow the monitoring … radiation dose or other localized conditions”; [0060] “balloon 20 can have a number of miniature sensors 22 coupled to leads 24. The leads 24 are preferably disposed in a longitudinal lumen 26 in the catheter shaft 12 and connect the sensors to appropriate machines outside of the body… Sensors 22 may also be capable of detecting radiation exposure or the like such as a TLD radiation dosimeter. Sensor 22 may also be a fiber optic sensor”).
		The combination of D’Andrea and Diederich as a whole does not explicitly disclose fiducial marker and fiducial maker arrangement with respect to sensor i.e. a fiducial marker located on the shaft distal end, wherein the first sensor distal end is located a selected distance proximal to the fiducial marker.
		However, in an analogous radiation treatment associated devices field of endeavor, Isham discloses the device (Isham in at least abstract, fig. 7-8, 10-13, [0029-0030], [0060-0061], [0063-0065], [0069-0080] discloses relevant subject-matter. More specifically, Isham in fig. 7-8, [0060], [0069] for example discloses a device 10), 
		a fiducial marker located on the shaft distal end (Isham in fig. 8, 10, 12, [0030], [0069], [0076] [0078] for example discloses for example discloses a fiducial marker 142 located on the shaft distal end 156. See Isham at least [0078] “radiation detecting sensors 140, 140A, 140B, 140C, fiducial markers 142, 142A, and motion detecting sensors 143, 143A may be positioned with the shaft 162 and/or the balloon 154 similarly as shown in FIG. 9. A sensor and/or fiducial marker may be positioned with flexible lumen tip 156.”), 
		the first sensor distal end is located a selected distance proximal to the fiducial marker (Isham in fig. 8, 10, 12, [0030], [0069], [0073], [0076] [0078] for example discloses a first sensor 140 comprising a first sensor distal end, wherein the first sensor distal end is located a selected distance proximal to the fiducial marker at 156. See at least Isham [0073] “a radiation sensor using scintillating fiber optics may be used”; [0076] “a rectal balloon apparatus 120 having a balloon 124 with the gas pressure relieving activity of the rectal gas release lumen 126 integrated with the shaft 122. The shaft 122 extends to an exterior of the balloon 124, and has an opening 128 outside of the balloon 124… A flexible lumen tip with ports, like tip 156 in FIG. 12, may be positioned over opening 128… Radiation detecting sensors 140, 140A, 140B, 140C, fiducial markers 142, 142A, and motion detecting sensors 143, 143A may be positioned with the shaft 122 and/or the balloon 124 of FIG. 10 as shown in FIG. 9. A sensor and/or fiducial marker may be positioned with a flexible tip with ports positioned over first opening 118 of lumen 116”). 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in D’Andrea, as modified with Diederich, by further including fiducial marker as positioned with respect to sensor as disclosed in Isham. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of that: [a] when a treating physician determines the position of the plurality of fiducial markers he or she may obtain a clear image of the contours of the anterior wall and the posterior wall of the rectum by essentially "connecting the dots." [b] the radiation sensor as positioned may be used to detect the amount of radiation being received by the target areas, such as the rectal-prostate interface during radiation treatment/exposure (Isham, [0069]).


Appendix A


    PNG
    media_image1.png
    561
    879
    media_image1.png
    Greyscale


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20080091055 A1 for disclosing apparatus for delivering brachytherapy to a target tissue region includes an elongate body including a proximal end, a distal end sized for introduction into a tissue tract and carrying a plurality of elongate members including pathways for receiving a source of radiation. The elongate members are movable between collapsed and expanded configurations. During use, the elongate body carrying the elongate members is advanced into a target location with the elongate members in the collapsed configuration. The elongate members are directed to the expanded configuration at the target location, and radiation is delivered to treat tissue at the target location, e.g., by introducing one or more radiation sources along the pathways similar in terms of use of using expandable radiation therapy catheter with lumens for introducing radiation components to that disclosed.
US 20170231605 A1 for disclosing catheter treatment apparatus comprising an elongate tubular member and an expandable support. The expandable support comprises a radioactive substance to treat cancerous tissue and is configured to expand from a narrow profile for insertion to a wide profile to engage and treat tissue. The elongate tubular member may comprise a channel such as a lumen to pass a bodily fluid such as urine when the expandable support engages the tissue to treat the patient for a plurality of days similar in terms of use of lumen to drain body waste from treatment cavity and use of using expandable radiation therapy catheter with lumens for introducing radiation components to that disclosed.
US 20090082609 A1 for disclosing a catheter that may be used for perfusion, irradiation, dilation, and/or infusion of drugs and that relates to systems for manipulating catheters in anatomical spaces and systems for providing structural support to catheters situated in anatomical spaces. This prior art also relates to radiation treatment procedures similar to that disclosed.
US 20060116546 A1 for disclosing apparatus, method and system for performing a high dose rate brachytherapy procedure in a body cavity using a multi-lumen catheter with a plurality of inflatable balloons coupled thereto. A lumen may be adapted to receive radiation seeds. The balloons, when inflated, may be adapted to administer a substantially uniform radiation isodose to the body cavity. This art also discloses intrauterine brachytherapy for the treatment of endometrial carcinoma. This prior art also relates to radiation treatment using expandable balloon multi-lumen catheter similar to that disclosed.
US 20050131500 A1 for disclosing therapeutic catheters for performing therapeutic procedures within human or animal body cavities or lumens using one or more distancing expandable member of the catheter to position a sensor or a therapeutic device including radiation sources a minimum distance from a wall of a lumen or cavity. The catheter can include means for actively or passively controlling or modulating its position within the lumen or cavity during a procedure to render radiation therapy using radiation source. This prior art also relates to radiation treatment using expandable balloon multi-lumen catheter similar to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
August 23, 2022